Appeal from an order of the Family Court, Monroe County (Joan S. Kohout, J.), entered November 16, 2006 in a proceeding pursuant to Family Court Act article 3. The order placed respondent with the New York State Office of Children and Family Services for a period of 12 months.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We reject the contention of respondent that Family Court erred in placing him in a “limited secure facility”
*1284pursuant to Family Court Act § 353.3 (3) (b) as the result of his admitted violation of probation. The court has broad discretion in determining the appropriate disposition in juvenile delinquency proceedings (see Matter of Richard W., 13 AD3d 1063, 1064 [2004]), and here the court did not abuse that discretion. Contrary to respondent’s contention, the record establishes that the disposition ordered by the court is “the least restrictive available alternative . . . which is consistent with the needs and best interests of the respondent and the need for protection of the community” (Family Ct Act § 352.2 [2] [a]). Present—Scudder, P.J., Martoche, Centra, Green and Pine, JJ.